FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 DARRYL DARMONT SHIRLEY,                    No. 13-16273
             Petitioner-Appellant,
                                              D.C. No.
                   v.                      2:07-cv-01800-
                                                 AK
 JAMES A. YATES, Warden;
 ATTORNEY GENERAL OF THE STATE
 OF CALIFORNIA,                                ORDER
             Respondents-Appellees.


                   Filed March 21, 2016

   Before: Sidney R. Thomas, Chief Judge, and Stephen
     Reinhardt and Morgan Christen, Circuit Judges.


                         ORDER

   The opinion filed November 20, 2015, and appearing at
807 F.3d 1090, is hereby amended as follows:

    1. Slip op. at 31, line 2–8: remove the sentence: “We do
so, however, bearing in mind that because the defendant’s
prima facie case at Step One supports an inference of
discriminatory motive, in order to preclude that showing from
prevailing at Step Three there must be sufficient evidence of
the true, nondiscriminatory motive on which the particular
strikes were actually based.”
2                     SHIRLEY V. YATES

    2. Slip op. at 42, line 6–7: replace “prima facie case” with
“evidence” and remove “by a preponderance of the
evidence.”

    With these amendments, the panel has voted to deny the
petition for panel rehearing and the petition for rehearing en
banc. The full court has been advised of the petition for
rehearing en banc, and no judge has requested a vote on
whether to rehear the matter en banc. Fed. R. App. P. 35.
The petitions for rehearing and rehearing en banc are
DENIED. No further petitions for rehearing or petitions for
rehearing en banc will be entertained.